                Ii I I I I I I I I I I   ii•   ,j; ,i • Ii OI • • " , ; , ; ~ . , " •




                                                   Case 2:19-cv-01419-JHE Document 15 Filed 11/06/19 Page 1 of 1
                                                                                 •
                                                                                                                                                                                           FILED
                                                                                                                                                         D Agent                  2019 Nov-06 AM 10:45
                                                                                                                                              ,.-<,"it:;fA~essee                  U.S. DISTRICT COURT
    SHARON HARRIS, CLERK                                                                                                                  / ·:. >,.,·:.-.··-~-::./ '-',.{ .:~\\       N.D. OF ALABAMA
    HUGC BLACK U~ COURTHOUSE
    1729 STH AVE NORTH
    BIRMINGHAM AL 3520~
1. Article Addressed to:



     TW~NTY-FOUR 7 RECOVERY, INijJ
     C/0 REG· JGT. NICK KEETO~

     ~A~B.~
                0
                    ~r~~
                                 1
                                     ~,             ams                                     uil ?6f'iL~ :s/\i,P
    Ill IIll IllIIIIIIIIlIIIllllll IIIIIIIII Ill-III.,              .                   .
                                                                                                3. Service Type   llll Certified Mail® D Certified Mail®
                                                                                                                                         Restricted Delivery


 PS.., Form 3811 Facsimile, July                                                             2011~,                   ·   Domestic Return Recelpt: ·
